     Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


YASHICA ROBINSON, M.D.; ALABAMA
WOMEN’S CENTER; PLANNED
PARENTHOOD SOUTHEAST, INC.;
REPRODUCTIVE HEALTH SERVICES; and
WEST ALABAMA WOMEN’S CENTER, on
behalf of themselves, their staff, physicians,       CIVIL ACTION
and their patients,
                                                     Case No. 2:19-cv-365-MHT-SMD
                       Plaintiffs,

v.

STEVEN MARSHALL, in his official capacity
as Alabama Attorney General,

                       Defendant.



     PLAINTIFFS’ REPLY MEMORANDUM IN FURTHER SUPPORT OF THEIR
             MOTION FOR PRELIMINARY INJUNCTIVE RELIEF1

       Defendant Marshall concedes that Plaintiffs are entitled to a preliminary injunction

against enforcement of Alabama House Bill 314 (“the Act”) as to pre-viability abortions. See

Def.’s Opp’n at 6 (conceding that controlling precedent “requires that [a preliminary injunction]

be granted with respect to the operation of the Act pre-viability”); see also id. at 3 (conceding

“the Act is inconsistent with Casey” and “Plaintiffs are likely to prevail before this Court and

should be granted a preliminary injunction”); id. at 5 (“Because the Supreme Court’s abortion

precedents are binding on this Court, Plaintiffs’ challenge to the Act as applied to abortions

1
 This brief refers to Defendant’s Response to Plaintiffs’ Motion for Preliminary Injunction (doc.
64) as “Def.’s Opp’n” and to Plaintiffs’ Memorandum in Support of Their Motion for
Preliminary Injunctive Relief (doc. 51) as “Pls.’ Mem.” Unless otherwise indicated, all emphases
are added and all internal citations and quotations omitted.


                                                 1
      Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 2 of 10



[prior to viability] is likely to succeed in this Court.”); id. (“[U]ntil [the Supreme Court’s]

decisions are overruled, Plaintiffs are likely to prevail on their challenge to the Act as applied to

[pre-viability] abortions”); id. at 12 (“[T]his Court is bound by Roe and Casey, and these cases

require that Plaintiffs’ motion for a preliminary injunction be granted”). Indeed, given that

Defendant raises no argument that would enable this Court to uphold the Act, nor indicates that

any such argument is (or could be) forthcoming unless the Supreme Court overturns nearly five

decades of precedent, Defendant effectively concedes that Plaintiffs are entitled to permanent

injunctive relief, as well. Cf. United States v. Prater, No. 8:02-CV-2052-T-23MSS, 2005 WL

2715401, at *5 (M.D. Fla. Sept. 23, 2005) (“[W]here there is no triable issue of fact, the court

may convert a preliminary injunction to a permanent injunction without an evidentiary hearing.”)

(citing cases). 2

        Defendant Marshall is correct that Plaintiffs do not perform post-viability abortions, and

that Alabama law already prohibits abortion after 20 weeks of pregnancy. Def.’s Opp’n at 4. As

such, a preliminary injunction as to pre-viability abortions is appropriate to preserve the status

quo and prevent irreparable harm. However, Plaintiffs do not concede that, as a matter of final

declaratory and/or injunctive relief, this Court can sever the Act’s application to post-viability

2
  While Defendant only explicitly addresses two of the four preliminary injunction factors, see
Def.’s Opp’n at 4–6 (discussing likelihood of success on the merits and balance of the harms or
equities), because Defendant has conceded the existence of a constitutional violation, he has
conceded, at minimum, the existence of per se irreparable harm and that the public interest
weighs in favor of the injunction. See Pls.’ Mem. at 12, 15–16; see also Allen v. Bartholomew
Cty. Court Servs. Dep’t, 185 F. Supp. 3d 1075, 1086 (S.D. Ind. 2016) (finding that where
defendants failed to address any of the preliminary injunction factors besides the plaintiff’s
likelihood of success on the merits, defendants had “conced[ed] those points”); Sweet People
Apparel, Inc. v. Fame of NY, Inc., No. 11-1666 SRC, 2011 WL 2937360, at *4–5 (D.N.J. July
19, 2011) (finding movants to have prevailed on showing that the balance of hardships weighed
in their favor and that the public interest would be served by injunctive relief where defendants
“fail[ed] to address” these factors).



                                                  2
      Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 3 of 10



abortions. See, e.g., R.I. Med. Soc’y v. Whitehouse, 239 F.3d 104, 106 (1st Cir. 2001) (refusing to

sever post-viability application of law where statute “draws no line between viability and

nonviability” and a post-viability abortion ban “still stands on the books”); Women’s Med. Prof’l

Corp. v. Voinovich, 130 F.3d 187, 202 (6th Cir. 1997) (holding “[p]ost-viability application of

the ban cannot be separated from pre-viability application of the ban so that it may stand alone.

There is no clause or word dealing with post-viability application of the ban. We would

essentially have to rewrite the Act in order to create a provision which could stand by itself.”).

                                           *       *       *

        Though none of the arguments Defendant raises in his brief preclude entry of a

preliminary injunction, two points merit an additional response:

        First, Defendant Marshall asserts that the Supreme Court has “hardly been consistent” in

its abortion precedent. See Def.’s Opp’n at 9. This claim is not only legally irrelevant, but is

belied by the very cases Defendant describes. Since Roe v. Wade was first decided over forty-

five years ago, the Supreme Court has repeatedly and consistently reaffirmed that “[b]efore

viability, the State’s interests are not strong enough to support a prohibition of abortion.”

Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 846 (1992); see also Pls.’ Mem. at 8–12.

The Court’s adoption of the undue burden test as the standard of review for abortion restrictions

in Casey did not, as Defendant suggests, reflect a “jettison[ing] [of] much of Roe’s reasoning.”

Def.’s Opp’n at 2, 11. To the contrary, the Supreme Court emphasized in Casey that its

“adoption of the undue burden analysis does not disturb the central holding of Roe v. Wade,” 505

U.S. at 879, while repeatedly reaffirming Roe’s holding that “the Constitution protects a

woman’s right to terminate her pregnancy,” id. at 844, and that “viability marks the earliest point

at which the State’s interest in fetal life is constitutionally adequate to justify a legislative ban on



                                                   3
     Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 4 of 10



nontherapeutic abortions.” Id. at 860; see also id. at 871 (“The woman’s right to terminate her

pregnancy before viability is the most central principle of Roe v. Wade. It is a rule of law and a

component of liberty we cannot renounce”). 3

       Moreover, rejecting any notion that the abortion right reflected “obsolete constitutional

thinking,” the Casey Court elaborated on its doctrinal basis. Roe, it explained, “stands at an

intersection of two lines of decisions.” Casey, 505 U.S. at 857. First, the abortion right is “an

exemplar” of the “recognized protection accorded to the liberty relating to intimate relationships,

the family, and decisions about whether or not to beget or bear a child,” cases most prominently

exemplified by Griswold v. Connecticut, 381 U.S. 479 (1965). 4 Casey, 505 U.S. at 857. Second,

the abortion right reflects a rule “of personal autonomy and bodily integrity, with doctrinal

affinity to cases recognizing limits on governmental power to mandate medical treatment or to




3
  Defendant also suggests that, just one year after deciding Casey, the Supreme Court decided the
undue burden standard was “problematic” and “adjusted the test” by adopting the large fraction
test. Def.’s Opp’n at 10. This is, of course, completely incorrect, as the large fraction test was set
forth in Casey itself. 505 U.S. at 895.
4
  In Griswold, the Court held unconstitutional a Connecticut law prohibiting the use of
contraceptives because it violated the “right to privacy” of married couples. Later cases have
made clear, however, that the right announced in Griswold is not limited to either married
couples, see Eisenstadt v. Baird, 405 U.S. 438 (1972) (holding that the right to privacy protects
single persons no less than married persons), or to contraception alone, see, e.g., Roe, 410 U.S. at
152–53 (relying on Griswold to hold that women have a constitutional right to abortion); Moore
v. City of E. Cleveland, 431 U.S. 494, 506 (1977) (relying on Griswold to invalidate a zoning law
that allowed only certain family members to live together in a dwelling); Lawrence v. Texas, 539
U.S. 558, 578 (2003) (relying on Griswold to hold that same-sex couples have a constitutional
right to engage in intimate “conduct without intervention of the government”). Indeed, the Court
in Lawrence repeatedly recognized Casey’s critical role in “reaffirm[ing] the substantive force of
the liberty protected by the Due Process Clause.” Lawrence, 539 U.S. at 573. According to the
Court, it was Casey that once “again confirmed that our laws and tradition afford constitutional
protection to personal decisions relating to marriage, procreation, contraception, family
relationships, child rearing, and education.” Id. at 573–74.



                                                  4
     Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 5 of 10



bar its rejection.” Id. (citing Cruzan by Cruzan v. Dir., Mo. Dep’t of Health, 497 U.S. 261, 278

(1990)).

       And far from “fashion[ing] another new interpretation” of its test in Whole Woman’s

Health v. Hellerstedt, see Def.’s Opp’n at 10, the Supreme Court affirmed Casey in the face of

the Fifth Circuit’s misapplication of that precedent. See Whole Woman’s Health, 136 S. Ct. at

2309 (“The Court of Appeals’ articulation of the relevant standard is incorrect . . . . The rule

announced in Casey, . . . requires that courts consider the burdens a law imposes on abortion

access together with the benefits those laws confer” (citing Casey, 505 U.S. at 887–898, 899–

901)); id. at 2310 (holding that the Fifth Circuit was incorrect to “equate the judicial review

applicable to the regulation of [abortion] with the less strict review applicable” to economic

legislation, and noting that such an “approach simply does not match the standard that this Court

laid out in Casey, which asks courts to consider whether any burden imposed on abortion access

is ‘undue.’”); id. (“The statement that legislatures, and not courts, must resolve questions of

medical uncertainty is also inconsistent with this Court’s case law. Instead, the Court, when

determining the constitutionality of laws regulating abortion procedures, has placed considerable

weight upon evidence and argument presented in judicial proceedings.” (citing Casey, 505 U.S.

at 888–894)). 5




5
  Defendant’s claim that the Supreme Court has previously given “short shrift” to the State’s
interest in “protecting fetal . . . life,” Def.’s Opp’n at 11, is likewise unsupported by the
precedent he cites. While the Court has never held that this interest is sufficient to justify forced
pregnancy and childbearing, the Court has recognized “that the State has legitimate interests
from the outset of the pregnancy in protecting . . . the life of the fetus that may become a child.”
Casey, 505 U.S. at 846. The Court has also held that “[r]egulations which do no more than create
a structural mechanism by which the State, or the parent or guardian of a minor, may express
profound respect for the life of the unborn are permitted, if they are not a substantial obstacle to
the woman’s exercise of the right to choose” and that “[u]nless it has that effect on her right of


                                                  5
      Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 6 of 10



        In sum, and contrary to what Defendant has argued, Supreme Court precedent has

consistently recognized a sphere of decisional autonomy that places certain personal decisions

about family, childbearing, and intimate relationships—including the decision to have an

abortion—beyond the reach of the State. To suggest otherwise is to disregard and misrepresent

nearly half a century of constitutional law.

        Second, as this Court has recognized, and Defendant does not dispute (see Def.’s Opp’n

at 12), Plaintiffs have third-party standing to raise the constitutional rights of their patients. See

Planned Parenthood Se., Inc. v. Strange, 9 F. Supp. 3d 1272, 1279 (M.D. Ala. 2014). However,

Defendant Marshall asserts that this is the result of “uniquely relaxed standing rules in the area of

abortion” that are “[u]nlike any other area of the law.” Def.’s Opp’n at 12. This, too, misstates

well-settled precedent. For almost one hundred years, the Supreme Court has permitted litigants

to assert the rights of third parties in a number of contexts that have nothing to do with abortion.

See, e.g., Sessions v. Morales-Santana, 137 S. Ct. 1678, 1688–89 (2017) (non-citizen son has

third party standing to assert equal protection rights of citizen father); Powers v. Ohio, 499 U.S.

400, 410–15 (1991) (defendant in a criminal case has third-party standing to assert equal

protection claims of jurors excluded by the prosecution because of their race); U.S. Dep’t of

Labor v. Triplett, 494 U.S. 715, 720 (1990) (attorney has third-party standing to assert existing

clients’ due process rights); Hodel v. Irving, 481 U.S. 704, 711–712, 723 & n. 7 (1987) (children

and their guardians have third-party standing to assert Fifth Amendment rights of deceased

relatives); Sec’y of State of Md. v. Joseph H. Munson Co., 467 U.S. 947, 954–58

(1984) (professional fundraiser has third-party standing to challenge statute limiting commission



choice, a state measure designed to persuade her to choose childbirth over abortion will be
upheld if reasonably related to that goal.” Id. at 877–78.


                                                   6
     Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 7 of 10



as violation of clients’ First Amendment right to hire him for a higher fee); Carey v. Population

Servs. Int’l, 431 U.S. 678, 683 (1977) (corporate distributor of contraceptives has third-party

standing to bring substantive due process challenge to state law limiting sale of its products on

behalf of potential customers); Craig v. Boren, 429 U.S. 190, 195 (1976) (beer vendor has third-

party standing to assert equal protection rights of customers to be free from sex discrimination);

Barrows v. Jackson, 346 U.S. 249, 254–57 (1953) (white property owners whose land was

burdened by racial covenants have third-party standing to assert constitutional rights of

prospective black purchasers); Pierce v. Soc’y of the Sisters of the Holy Names of Jesus and

Mary, 268 U.S. 510, 535–36 (1925) (owners of private schools have third-party standing to

assert due process liberty interests of students and their parents). Indeed, rather than turn on the

specific right at issue, these cases share three common elements: (1) the litigant will suffer some

concrete injury from the operation of the challenged statute or action; (2) the litigant and the

third party whose rights she is asserting have a close relationship; and (3) the third party faces an

obstacle or hindrance in asserting her own rights. See Singleton v. Wulff, 428 U.S. 106, 114–16

(1976). 6 Thus, it cannot seriously be said that third-party standing is the result of “special rules”

for abortion, Def.’s Opp’n at 13, as opposed to a longstanding principle of Article III

jurisprudence.




6
  Here, Defendant only really takes issue with the second prong, claiming that the close
relationship between abortion providers and patients is “unproven at best.” Def.’s Opp’n at 13.
However, with good reason, no court has ever credited this claim. See Singleton, 428 U.S. at 117
(“A woman cannot safely secure an abortion without the aid of a physician . . . . Moreover, the
constitutionally protected abortion decision is one in which the physician is intimately involved.
Aside from the woman herself . . . the physician is uniquely qualified to litigate the
constitutionality of the State’s interference with . . . that decision.”).


                                                   7
     Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 8 of 10



                                        CONCLUSION

       For the foregoing reasons, alongside those presented in Plaintiffs’ opening brief, this

Court should grant Plaintiffs’ Motion for Preliminary Injunction.



Dated: August 19, 2019

                                             Respectfully submitted,

                                             /s/ Alexa Kolbi-Molinas
                                             Alexa Kolbi-Molinas*
                                             New York State Bar #4477519
                                             Meagan Burrows*
                                             New York State Bar #5341904
                                             American Civil Liberties Union Foundation
                                             125 Broad Street, 18th Floor
                                             New York, NY 10004
                                             akolbi-molinas@aclu.org
                                             mburrows@aclu.org
                                             (212) 549-2633

                                             Attorneys for Plaintiffs Yashica Robinson, M.D.,
                                             Alabama Women’s Center, Reproductive Health
                                             Services, and West Alabama Women’s Center

                                             Carrie Y. Flaxman*
                                             District of Columbia Bar #458681
                                             Planned Parenthood Federation of America
                                             1110 Vermont Avenue, NW, Suite 300
                                             Washington, D.C. 20005
                                             carrie.flaxman@ppfa.org
                                             (202) 973-4830

                                             Susan Lambiase*
                                             New York State Bar #2099489
                                             Planned Parenthood Federation of America
                                             123 William St.
                                             New York, NY 10038
                                             susan.lambiase@ppfa.org
                                             (212) 261-4750

                                             Attorneys for Plaintiff Planned Parenthood
                                             Southeast, Inc.


                                                8
Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 9 of 10



                              Randall C. Marshall
                              ASB-3023-A56M
                              Brock Boone
                              ASB-2864-L11E
                              P.O. Box 6179
                              Montgomery, AL 36106-0179
                              (334) 265-1747
                              (334) 265-2754
                              bboone@aclualabama.org
                              rmarshall@aclualabama.org

                              Attorneys for Plaintiffs

                              *Admitted Pro Hac Vice




                                 9
     Case 2:19-cv-00365-MHT-SMD Document 66 Filed 08/19/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of August 2019, I electronically filed the foregoing
with the Clerk of Court for the United States District Court for the Middle District of Alabama
using the CM/ECF system, thereby serving all counsel of record.
                                                      /s/Alexa Kolbi-Molinas
                                                      Alexa Kolbi-Molinas

                                                      Attorney for Plaintiffs Yashica Robinson,
                                                      M.D., Alabama Women’s Center,
                                                      Reproductive Health Services, and West
                                                      Alabama Women’s Center




                                                 10
